
	
		III
		112th CONGRESS
		2d Session
		S. RES. 556
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Inhofe submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that
		  foreign assistance funding to the Governments of Libya and Egypt should be
		  suspended until the President certifies to Congress that both governments are
		  providing proper security at United States embassies and consulates pursuant to
		  the Vienna Convention on Consular Relations.
	
	
		That it is the sense of the Senate
			 that foreign assistance funding to the Governments of Libya and Egypt should be
			 suspended until the President certifies to Congress that both governments are
			 providing, and will provide in the future, security necessary to protect United
			 States personnel in and around the United States embassies and consulates in
			 these two countries, pursuant to the Vienna Convention on Consular Relations,
			 done at Vienna April 24, 1963.
		
